EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Greg Lunt, Registration No. 57354 on 9/21/2021.

The claims have been amended as follows:

1. (Currently Amended) A computer-implemented method for generating an interactive user interface comprising:
accessing defect identification data that identifies one or more defects in at least one frame of video content, the one or more defects being detected using detection algorithms, the video content comprising a specific type of content, wherein at least one of the one or more defects is identified in at least two different resolutions of the video content, the same defect being located in a different position in each of the two resolutions, wherein the position of the same defect in the second resolution of video content is extrapolated from the position of the same defect in the first resolution, and wherein identifying the one or more defects includes implementing machine learning to refine which regions on the at least one frame of video content the detection algorithms are to concentrate on when detecting the one or more defects, the machine learning being further implemented to refine, over time, defect detection thresholds that define what qualifies as a defect in the video content;
generating, as part of the interactive user interface, a first interactive element configured to present the at least one frame of video content;
generating, as part of the interactive user interface, a second interactive element configured to present one or more selectable metadata items associated with the identified defects in the at least one frame of video content, wherein at least one of the selectable metadata items includes an associated user interface action, wherein the second interactive element selectively presents one or more user interface tools for interacting with the user interface according to the specified content type of the video content, at least some user interface tools only being presentable for specific content types, and wherein the second interactive element recommends, based on the type of video content being analyzed and based on the identified defects being viewed in the user interface, at least one additional similar defect in conjunction with a navigational UI element that allows the user to navigate to the similar defect; and
upon receiving an input selecting at least one of the selectable metadata items, performing the associated user interface action;
resolving an identified defect by removing the identified defect from the video content.

2. (Currently Amended) The computer-implemented method of claim 1, wherein the associated user interface action allows a user to interact with one or more of the identified defects.

3. (Currently Amended) The computer-implemented method of claim 1, wherein the associated user interface action comprises automatically drawing a border around at least one of the identified defects within the presented frame of video content.

4. (Currently Amended) The computer-implemented method of claim 3, wherein the at least one identified defect comprises at least one dead pixel, wherein the defect identification data includes location information identifying the location of the at least one dead pixel, and wherein the defect identification data further includes frame-level metadata information.

5. (Currently Amended) The computer-implemented method of claim 3, wherein the at least one identified defect is identified at a first specified resolution, and wherein the at least one frame of video content is presented in the first interactive element at a second, different specified resolution.

6. (Currently Amended) The computer-implemented method of claim 5, further comprising extrapolating location data for the at least one identified defect at the second, different specified resolution, such that the at least one identified defect is outlined in the extrapolated location according to the second, different resolution.

7. (Currently Amended) The computer-implemented method of claim 1, wherein the associated user interface action allows a user, upon selecting at least one of the selectable metadata items, to provide feedback regarding a defect associated with the selected metadata item.

8. (Currently Amended) The computer-implemented method of claim 7, further comprising: receiving one or more portions of feedback regarding the defect associated with the selected metadata item; and implementing the received feedback in one or more subsequent video content assessments to identify defects in the video content.

9. (Original) The computer-implemented method of claim 1, further comprising grouping two or more defects together into a defects group, the defects group including defects identified within a specified distance of each other.

10. (Original) The computer-implemented method of claim 9, further comprising: generating a confidence score for the defects group, the confidence score indicating a frequency of one or more of the defects occurring within the defined group over a specified amount of time or over a specified number of frames.

11. (Currently Amended) The computer-implemented method of claim 1, wherein the associated user interface action includes allowing a user to draw a bounded shape within the second interactive element, the bounded shape defining a defect group, such that those defects that are within the bounded shape are part of the defect group.

12. (Currently Amended) A system comprising:
an accessing module configured to access defect identification data that identifies one or more defects in at least one frame of video content, the one or more defects being detected using detection algorithms, the video content comprising a specific type of content, wherein at least one of the one or more defects is identified in at least two different resolutions of the video content, the same defect being located in a different position in each of the two resolutions, wherein the position of the same defect in the second resolution of video content is extrapolated from the position of the same defect in the first resolution, and wherein identifying the one or more defects includes implementing machine learning to refine which regions on the at least one frame of video content the detection algorithms are to concentrate on when detecting the one or more defects, the machine learning being further implemented to refine, over time, defect detection thresholds that define what qualifies as a defect in the video content;
a generating module configured to generate, as part of an interactive user interface:
a first interactive element configured to present the at least one frame of video content; and
a second interactive element configured to present one or more selectable metadata items associated with the identified defects in the at least one frame of video content, wherein at least one of the selectable metadata items includes an associated user interface action, wherein the second interactive element selectively presents one or more user interface tools for interacting with the user interface according to the specified content type of the video content, at least some user interface tools only being presentable for specific content types, and wherein the second interactive element recommends, based on the type of video content being analyzed and based on the identified defects being viewed in the user interface, at least one additional similar defect in conjunction with a navigational UI element that allows the user to navigate to the similar defect;
a user interface action module which, upon receiving an input selecting at least one of the selectable metadata items, performs the associated user interface action; and
a processor configured to execute the recited modules and to resolve an identified defect by removing the identified defect from the video content.

13. (Original) The system of claim 12, further comprising:
an assigning module configured to assign a confidence score to at least one of the identified defects, the confidence score being generated based on a frequency of the identified defect occurring within a specified timeframe or within a specified number of frames; and
the second interactive element of the interactive user interface presenting identified defects based on the assigned confidence score.

14. (Original) The system of claim 13, wherein defects are presented within the second interactive element of the interactive user interface in a list of defects, and wherein those defects with a higher confidence score are presented higher in the list of defects.

15. (Original) The system of claim 12, further comprising:
an object detection module configured to implement an object detection algorithm to detect one or more objects within a specified segment of the video content; and
an object tracking module configured to track at least one of the detected objects to determine whether the tracked object is a defect.

16. (Original) The system of claim 12, further comprising:
a screencasting user interface element which, when selected, casts at least a portion of the video content onto a specified display; and
one or more user interface tools presented within the interactive user interface that allow a user to interact with the video content cast onto the specified display.

17. (Original) The system of claim 16, wherein at least one of the user interface tools comprises a user interface element that allows a user to switch between different video resolutions when casting the video content.

18. (Original) The system of claim 12, wherein the second interactive element of the interactive user interface includes a navigation user interface that allows a user to navigate between video frames presented in the first interactive element.

19. (Original) The system of claim 18, wherein the navigation user interface allows the user to navigate between defects identified in the video content.

20. (Currently Amended) A non-transitory computer-readable medium comprising:
computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
access defect identification data that identifies one or more defects in at least one frame of video content, the one or more defects being detected using detection algorithms, the video content comprising a specific type of content, wherein at least one of the one or more defects is identified in at least two different resolutions of the video content, the same defect being located in a different position in each of the two resolutions, wherein the position of the same defect in the second resolution of video content is extrapolated from the position of the same defect in the first resolution, and wherein identifying the one or more defects includes implementing machine learning to refine which regions on the at least one frame of video content the detection algorithms are to concentrate on when detecting the one or more defects, the machine learning being further implemented to refine, over time, defect detection thresholds that define what qualifies as a defect in the video content;
generate, as part of an interactive user interface, a first interactive element configured to present the at least one frame of video content;
generate, as part of the interactive user interface, a second interactive element configured to present one or more selectable metadata items associated with the identified defects in the at least one frame of video content, wherein at least one of the selectable metadata items includes an associated user interface action, wherein the second interactive element selectively presents one or more user interface tools for interacting with the user interface according to the specified content type of the video content, at least some user interface tools only being presentable for specific content types, and wherein the second interactive element recommends, based on the type of video content being analyzed and based on the identified defects being viewed in the user interface, at least one additional similar defect in conjunction with a navigational UI element that allows the user to navigate to the similar defect; and
upon receiving an input selecting at least one of the selectable metadata items, perform the associated user interface action;
resolve an identified defect by removing the identified defect from the video content.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 12, 20 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Fang (US 20190370950 A1) discloses: a computer-implemented method for generating an interactive user interface comprising (fig.4, 0034 gives overview of a defect identification technique involving a human agent at a computer interface to interact with defect classification server, see fig.3):
accessing defect identification data that identifies one or more defects in at least one frame of video content (0035: defect data is generated from captured images), the one or more defects being detected using detection algorithms (0035), the video content comprising a specific type of content (0035: the content comprising specific defect data corresponding to the training  files), the machine learning being further implemented to refine, over time, defect detection thresholds that define what qualifies as a defect in the video content (fig.4:450, 0040-44, updating detection thresholds via user feedback);
generating, as part of the interactive user interface, a first interactive element configured to present the at least one frame of video content (figs.5-6 show exemplary GUI’s including multiple defect types);
generating, as part of the interactive user interface, a second interactive element configured to present one or more selectable metadata items associated with the identified defects in the at least one frame of video content (fig.5 shows presentation of metadata items including rows indicating defect type, similar defects, etc.), wherein at least one of the selectable metadata items includes an associated user interface action (0051: user interface actions allowing modification of defect type), wherein the second interactive element selectively presents one or more user interface tools for interacting with the user interface (figs.5-6, 0051-54: selectable tools) according to the specified content type of the video content (0051-54: different tools are presented according to the defect data being examined), and wherein the second interactive element recommends, based on the type of video content being analyzed and based on the identified defects being viewed in the user interface, at least one additional similar defect (fig.5: presentation of similar defects) in conjunction with a navigational UI element that allows the user to navigate to the similar defect (fig.6: navigation to similar defects); and
upon receiving an input selecting at least one of the selectable metadata items, performing the associated user interface action (figs.5-6: selection and execution of classification metadata items).

Memo (US 20180322623 A1) discloses: wherein at least one of the one or more defects is identified in at least two different resolutions of the video content, the same defect being located in a different position in each of the two resolutions (fig.2A, 0075: use of multiple different cameras with varying resolutions, i.e., such as based on level of detail the component being captured),
 wherein identifying the one or more defects includes implementing machine learning to refine which regions on the at least one frame of video content the detection algorithms are to concentrate on when detecting the one or more defects (0107: using machine learning via neural networks to perform segmentation and identify regions of interest).

Lynch (US 20140082558 A1), previously cited, discloses: at least some user interface tools only being presentable for specific content types (fig.3, 0047, fig.2-2, 0041)

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 12, 20 as a whole.
Thus, claims 1-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To  can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143